Citation Nr: 1328474	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-04 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hiatal hernia with 
mild gastric reflux, claimed as a stomach condition.

3.  Entitlement to service connection for balance problems.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD and type II diabetes mellitus.

5.  Entitlement to service connection for bilateral 
paresthesias of the lower extremities, claimed as nervous 
feet, secondary to diabetes.

6.  Entitlement to service connection for bilateral 
paresthesias of the upper extremities, claimed as nervous 
hands, secondary to diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
February 1971.  Though the Veteran's character of discharge 
was initially under other than honorable conditions, it was 
later upgraded to honorable, thus qualifying him for VA 
benefits.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of July 2009 of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the Veteran's claims for service 
connection.

The issues have been recharacterized to comport with the 
evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2011, the Veteran requested the opportunity to 
testify before a member of the Board at a video conference 
hearing.  As no such hearing was ever scheduled, this case 
must be remanded in order that the Veteran be scheduled for 
such a hearing.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing before a member of the 
Board.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


